DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 11/29/21 have been received. Claims 1, 11, 13, and 14 have been amended.
Claim Rejections - 35 USC § 102
3.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Wilkins et al. (US 2015/0129398) as cited in IDS dated 9/17/20 on claim(s) 1-8 is/are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
4.	Claims 1-15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a serial-to-parallel converting apparatus, comprising:
an input plate connected to positive electrodes and negative electrodes of a plurality of battery cells, respectively; an output plate spaced apart from the input plate and connected to an external terminal; a rotary plate rotatably interposed between the input plate and the output plate to electrically connect the input plate and the output plate, the rotary plate being configured to convert serial connection and parallel connection of the plurality of battery cells by rotating; and
a case configured to accommodate the input plate, the output plate and the rotary plate, wherein the input plate includes a plurality of divided areas connected to the positive electrodes and the negative electrodes of the plurality of battery cells by at least one wire.

6.	The following is an examiner’s statement of reasons for allowance: Previously indicated allowable subject matter was incorporated into  independent claims 11, 13, and 14, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 9/3/21 and apply herein.
Other References Considered
7.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Cao et al. (CN105428581) discloses a  lithium ionic cell module of switching regulator, it is included the battery module of N number of lithium-ion battery monomer composition, it is divided at least two half-cell modules, and each half-cell module draws both positive and negative polarity respectively; electric drive switch pedestal, its input connect the both positive and negative polarity of each half-cell module respectively, and its output end is used to export the voltage results after described multiple half-cell block coupled in series or parallel connection; covered on electric drive switch, it connects the electric drive switch .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724